Citation Nr: 1756039	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for pancreatic adenocarcinoma, to include as secondary to service-connected disability of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board previously remanded this matter in August 2017.  As discussed below, the Board finds that there has not been substantial compliance with the August 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested in the August 2017 remand directive has not been fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id. Thus, in the present case, additional development must be conducted.

In the August 2017 remand, the Board asked for a VA examination with an opinion addressing whether the Veteran's pancreatic adenocarcinoma was caused or aggravated by his service-connected prostate cancer.  The Board finds that a VA examination has not been conducted regarding the Veteran's claim.

Thus, in accordance with the remand directive, a VA examination must be scheduled to address the evidence regarding the Veteran's pancreatic adenocarcinoma.

As there has not been substantial compliance with the Board's remand directive, remand is necessary.  See Stegall, 11 Vet. App. 268; see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded the appropriate examination for his claimed pancreatic cancer.  The report of examination should include a detailed account of all manifestations of symptoms found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.

Based on the medical findings and a review of the claims folder, the examiner is requested to offer an opinion  on whether the Veteran's pancreatic cancer is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service, or caused or aggravated by service-connected prostate cancer.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

2. Following completion of the above actions, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2017) ("if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").

3. Thereafter, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




